Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 05/17/2021.
In accordance with Applicant’s amendment, claims 1, 4-6, 9-10, 14, and 18-20 are amended, claims 2-3, 7, 11-13, and 15-17 are canceled, and claims 21-29 are added as new claims.  Claims 1, 4-6, 8-10, 14, and 18-29 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 has been reviewed and entered into the record.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The objection applied to claims 18 and 20 is withdrawn in response to applicant’s amendment correcting the deficiency noted in the previous office action.
The 35 U.S.C. §112(b) rejection applied to claims 1, 4-6, 8-10, 14, and 18 in the previous office action is withdrawn in response to applicant’s amendment, however a new ground of rejection under §112(b) set forth below, which was necessitated by the amendment.

Response to Arguments
Applicant's arguments with respect to the §101 and §103 rejections have been fully considered, however the arguments are primarily raised in support of the amendments and the new claims presented, which are therefore believed to be fully addressed via the updated §101 rejection and new grounds of rejection set forth under §103 in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-6, 8-9, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 4, 6, 9, and 21 each recite the phrase “…configurable to [followed by a step/function].  However, the phrase “configurable to” is ambiguous because it suggests that the claimed system/processor need not actually be configured to perform the claim steps/functions, but all that is required is a system that is capable of being configured to perform the claims steps.  Accordingly, to infringe the claim, all that would be required to infringe the system is a generic computer that can be programmed to perform the claim steps, even if such generic computer has not actually been programmed to do so.  It is suggest that Applicant amend the phrase “configurable to” to instead recite “configured to” in order to clarify that the claim scope covers a system/processor that has actually been configured to perform the bodily limitations/steps instead of a system/processor merely capable of being programmed to do so.  For purposes of examination, the phrase “configurable to” will be understood as “configured to.”  Appropriate correction is required.
Claims 4-6, 8-9, and 21-23 depend from claim 1 and fail to cure the deficiency noted above, and are therefore indefinite based on dependency.

Claim 19 depends from itself, which renders the claim scope ambiguous.  In addition, there is a lack of antecedent basis for the limitation of “the periodically obtained data.”  For purposes or examination, claim 19 will be interpreted as depending from claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8-10, 14, and 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1, 4-6, 8-10, 14, and 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1, 4-6, 8-9, 21-23), non-transitory computer-readable storage medium (claims 10, 14, 18-19), and method (claims 20 and 24-29) are each directed to at least one potentially eligible category of subject matter (machine, article of manufacture and process, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior, and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping by reciting steps (process a first request, schedule a first set of tasks, update a prediction model, determine…a probability, identify at least one task, and recommend a schedule change) that can be performed in the human mind via observation, evaluation, judgment, or opinion; and also recites an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting steps for scheduling tasks to field professionals via steps/activities setting forth a concept for managing personal behavior and/or following rules or instructions.  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are [Note:  The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements,” which are analyzed under Step 2A Prong Two and Step 2B below]:  (at least one processor, the at least one processor configurable to): process a first request for a first on-site service at a first location, the first request being received via a (network from a first device); schedule a first set of tasks from corresponding to the first on-site service to be performed by a first field professional at the first location during a first time slot; a prediction model based, at least in part, on historical information pertaining to at least a second request for a second on-site service at a second location such that a value corresponding to at least one scheduling parameter of the prediction model is updated, the historical information indicating a total time expended to complete a second set of tasks corresponding to the second on-site service and indicating an accuracy of a predicted total time expended to complete the second set of tasks; determine, using the updated prediction model, a probability that the first set of tasks will be completed within the first time slot; identify, using the updated prediction model, a probability that the first set of tasks will be completed within the first time slot; identify at least one task of the first set of tasks that has been scheduled in an unoptimized manner based, at least in part, on the probability; and recommend a schedule change associated with the identified task.  Independent claims 10 and 20 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited independent claims 1, 10, and 20 are directed to a system comprising at least one processor, a network, a first device, non-transitory computer-readable storage medium.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment).  See MPEP 2106.05(f) and 2106.05(h).  Similarly, the use of a network to receive the request amounts to insignificant extra-solution activity.  2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited independent claims 1, 10, and 20 are directed to a system comprising at least one processor, a network, a first device, non-transitory computer-readable storage medium.  These additional elements have been evaluated, but fail to add significantly more to the claims because they merely describe generic computing elements or computer-executable instructions (software) to tie the abstract idea to a particular technological environment (network computing environment), similar to simply adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraphs 36, 104, 108, 459, 488, and Fig. 2).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment (network computing environment), which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, reliance on receiving the first request “via a network from a first device” amounts to insignificant pre-solution activity that has not been recognized as sufficient to transform a judicial exception into eligible subject matter.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-6, 8-9, 14, and 18-19, and 21-29 recite the same abstract idea as recited in independent claims 1/10/20, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea accompanied by, at most, the same generic computing elements addressed above in the discussion of the independent claims or additional elements that fail to add a practical application add significantly more.  For example, claim 4 recites details describing the historical information along with an “obtain” step and a “determine” step, all of which are directed to the same abstract idea recited in the independent claims, wherein the step for obtaining weather information from a remote third-party service provider is further noted as failing to add a practical application or significantly more since it amounts to insignificant extra-solution data gathering activity that is not indicative of a practical application (MPEP 2106.05(g)), and which under Step 2B is interpreted as insignificant pre-solution activity, which has been recognized as insufficient to add significantly more or enough to transform a judicial exception into eligible subject matter.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Although dependent claim 28 describes the first request as “including sensor data generated by a sensor associated with the first device, the first on-site service being a repair of the first device or a second device monitored by the first device,” the additional elements of a first/second device encompass generic computing elements which, as discussed above, are not sufficient to amount to a practical application or significantly more, and wherein the “sensor data generated by a sensor,” similar to claim 4 above, amounts to extra-solution data gathering activity that is not indicative of a practical application (MPEP 2106.05(g)), and which under Step 2B is interpreted as insignificant pre-solution activity, which has been recognized as insufficient to add significantly more or enough to transform a judicial exception into eligible subject matter.  See MPEP 2106.05(d).  Moreover, the sensor referred to in claim 28 is recited at a high level of generality with no meaningful limit as to the type of sensor or the manner in which it is relied on to generate the data and is not indicative of a practical application, and furthermore Official Notice is taken that using sensors to generate encompasses well-understood, routine, and conventional prior art activity and therefore does not add significantly more to the claims.
Lastly, the “scheduling engine” referred to in claim 29 is an additional element, but amounts to computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, which is insufficient to amount to a practical application (MPEP 2106.05(f) and 2106.05(h)) nor add significantly more than the abstract idea itself.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The other dependent claims have been fully evaluated as well, but all within the same “certain methods of organizing human activity” and “mental processes” abstract idea groupings as the independent claims along with, at most, the same additional elements addressed in the discussion of the independent claims or the dependent claims discussed above, and are therefore ineligible  for substantially the same reasons as those set forth above.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, 14, 18, 20-26, and 29 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Agarwal et al. (US 2014/0278690, hereinafter “Agarwal”).

Claims 1/10/20:  As per claim 1, Mitchell teaches a system (paragraph 4: system includes a control system configured to control scheduling and dispatch operations for work orders being handled by technicians) comprising:
at least one processor, the at least one processor configurable (paragraphs 22, 68, 73, 220, and Figs. 2 and 23: computer system can include clients and servers; computer-readable storage medium is encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform operations; The processor 240 may be a processor suitable for the execution of a computer program such as a general or special purpose microprocessor, and any one or more processors of any kind of digital computer), to:
process a first request for a first on-site service at a first location, the first request being received via a network from a first device (paragraphs 6, 23, 64, 84, 159, 207, and Figs. 1, 17, and 21: receiving a request associated with a work order from a technician device; work orders may be received by a client system associated with the client; operations also may include receiving, from a client system associated with the client, data defining unscheduled work orders associated with the client; control system configured to control processing of work orders being handled by technicians in each of multiple, different industries, at least one electronic data store configured to store work order data; Work orders may also be displayed in a map view, with map markers indicating locations of assigned work orders; technician control system 1510 communicates with multiple client systems 1520-1530 over a network…also communicates with multiple technician devices 1550-1560 over a mobile network);
schedule a first set of tasks corresponding to the first on-site service to be performed by a first field professional at the first location during a first time slot (paragraphs 6, 16, 57, 59, 65, 72, 139, 160, 163, 211, and Figs. 19-21: work orders are scheduled automatically by the scheduling application; assigning, using the configured scheduling application; scheduling application 130 may use zoning, where a technician is limited to performing work orders within a defined geographic area. A schedule may be prepared for field technicians; select a particular work order to view additional details about the work order, such as details about the customer, involved field assets, and tasks to be performed related to the work order; Pre-defined work flows may define a standard set of processing steps for handling pre-defined types of work orders; The work flow data may define steps needed to complete the work order and an order in which the steps are to be performed; scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians 115 associated with the client. In some implementations, work orders are scheduled automatically by the scheduling application; The work flow data may be used to display a graphical user interface defined for a step of the work order currently being completed by the technician and then, when the step is completed, used to select a next graphical user interface defined for the next step of the work order);
update a prediction … based, at least in part, on historical information pertaining to at least a second request for a second on-site service at a second location such that a value corresponding to at least one scheduling parameter of the prediction … is updated (paragraphs 145 and 148, and Figs. 9 and 11-14:  describing an update to a prediction in terms of progress, i.e., progress complete vs. expected progress, which pertains to a next scheduled appointment [i.e., a second request] since the next scheduled appointment cannot be started until the in-progress appointment is completed, wherein values corresponding to scheduling parameters such as, “Time to Complete at Current Rate” and “Technician Arrival Time” shown in Figs. 11-13 are updated based on historical information in the form of the observed progress of the technician, e.g., elapsed time from the start of the Work Order to current time:  See also, paragraph 71:  historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed for a particular client), the historical information indicating a total time expended to complete a … set of tasks corresponding to the second on-site service and indicating an accuracy of a predicted total time expended to complete the … set of tasks (paragraphs 145 and 148, and Figs. 9 and 11-14:  wherein Fig. 11, for example, shows Elapsed Time From Start of Work Order, which is historical information indicating a total time expended, and shows Progress Complete vs. Expected Progress, which is indicative of an accuracy of a predicted total time to expended since, i.e., the two progress bars indicate whether the expected progress was accurate or not based on the observed/completed progress);
determining, using the updated prediction …, a probability that the first set of tasks will be completed within the first time slot (paragraphs 10-11, 19, 109, 145, 148, 154, and Figs. 6C and 9-13:  - e.g., monitor status/progress of scheduled work orders for each of the identified technicians; “Alert: Progress of Technician3 is Behind Schedule” - average time to complete work order: 230 minutes, time to complete at current rate: 45 minutes; determining whether the particular technician is likely to miss the scheduled start time of the next work order; sending a message that indicates that the particular technician is likely to miss the scheduled start time of the next work order [because tasks in first time slot are not likely to be completed within first time slot], that provides an indication of the expected amount of time remaining for the particular technician to complete the particular work order);
identify at least one task of the first set of tasks that has been scheduled in an unoptimized manner based, at least in part, on the probability (paragraph 145-154 and Figs. 10-14:  For example, Fig. 11 displays an exemplary scenario in which a technician’s progress is updated and, as a result, the technician is behind schedule, which triggers an alert due to the delay causing delay of the next appointment [and the task(s) to be completed during the appointment], and is therefore understood as being scheduled “in an unoptimized manner” - e.g., determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment; monitoring of status and progress of scheduled work orders continues for each of the identified technicians. If a schedule or quality issue is detected, a message to the supervisor is triggered to alert the supervisor of the detected issue; Control 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician to handle the next appointment or changing the date and/or time of the appointment); and
recommend a schedule change associated with the identified task (paragraphs 57-58, 60, 67, 145-154, and Figs. 12 and 14: teaching a feature for alerting the supervisor and displaying scheduling change options, i.e., recommendations, which the supervisor may select – e.g., If a schedule or quality issue is detected, a message to the supervisor is triggered to alert the supervisor of the detected issue; Control 1270 may be selected to reschedule the next appointment; additional details may provide more information related to the detected issue and may assist the supervisor in determining how to handle the issue; See also, Fig. 12, element 1270 – “Reschedule Next Appointment” and Fig. 14, element 1470 “Reschedule,” which are recommended schedule changes associated with the task).

Mitchell does not explicitly teach:
update a prediction model;
time expended to complete a second set of tasks.

Agarwal teaches:
update a prediction model (paragraphs 4, 46, 57, 59, and claim 9:  model calibrator 724 builds or calibrates a predictive model 726, e.g., classification, ordinal regression or another model, based on historical and/or user such as an expert data. The model 726 may be periodically calibrated based on additional data collected to keep the model up-to-date;  predictive model is updated with up-to-date data);
time expended to complete a second set of tasks (paragraph 54 and Fig. 7B:  wherein Fig. 7B displays sets of work packets and corresponding tasks along with start and end times for completion of the sets of tasks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell with Agarwal because the references are analogous since they are each directed to features for managing work tasks and responding to deviations from a planned schedule, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to field professionals, and because adding Agarwal’s prediction model and task time determination features Mitchell’s scheduling engine and existing predictive techniques and task time management features would serve the motivation of improving scheduling efficiency (Mitchell at paragraph 55) and would provide the benefit of improving the accuracy of Mitchell’s progress tracking feature and thereby result in more accurate progress estimation and thus improve scheduling in the pursuit of cost minimization and improved customer service (Mitchell at paragraph 55).

Claims 10 and 20 are directed to a non-transitory computer-readable storage medium and method for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Accordingly, Mitchell teaches a non-transitory computer-readable storage medium and method for performing the limitations discussed above (paragraph 39:  Implementations of any of the techniques described throughout the disclosure may include a method or process, a system, or instructions stored on a computer-readable storage device).  Accordingly, claims 10/20 are rejected using the same references and for substantially the same reasons as set forth above.

Claim 5:  Mitchell further teaches historical information further indicating an arrival time and indicating an accuracy of a predicted arrival time to the second location for the second on-site service (paragraphs 61, 145, 148, 154, 156, and Figs. 9, 12, and 13:  e.g., Fig. 13 shows historical information indicating a technician arrival time corresponding with an appointment start time, i.e., predicted arrival time to the second location for the second on-site service, which indicates an accuracy, and specifically that the of the predicted arrival time is not accurate since it will occur 15 minutes later than predicted).

Claim 6:  Mitchell further teaches the at least one processor further configurable to estimate a first task duration associated with the first set of tasks (paragraphs 147, 148, and Figs. 10-13: estimated time to complete the remaining portion of the work order; average time to perform entire work order); and select the first time slot based, at least in part, on the estimated first task duration (paragraphs 107-108 and Figs. 6C and 11-13:  describes/displays selection of a first time slot for further action based on the estimated duration in view of tracked progress), but does not explicitly teach the prediction model including a first scheduling parameter corresponding to an estimated task duration.
However, Agarwal further teaches the prediction model including a first scheduling parameter corresponding to an estimated task duration (paragraphs 53-57 and Fig. 7B:  A prediction model of the present disclosure in one embodiment prioritizes the tasks performed by R22 and R23 as the important tasks (ordinal rank is high) based on different features computed for the four tasks; model calibrator 724 builds or calibrates a predictive model 726, e.g., classification, ordinal regression or another model, based on historical and/or user such as an expert data. The model 726 may be periodically calibrated based on additional data collected to keep the model up-to-date and to incorporate the feedback from the workers or leads or the like; wherein the table in Fig. 7B displays start by and end by date, which are parameters corresponding to estimated task durations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Mitchell/Agarwal, Agarwal’s prediction model including a first scheduling parameter corresponding to an estimated task duration, in the manner claimed, with the motivation of improving scheduling efficiency (Mitchell at paragraph 55) and to take into account relevant parameters when planning and scheduling time slots for work tasks in pursuit of cost minimization and improved customer service (Mitchell at paragraph 55).

Claim 8:  Mitchell, in view of Agarwal, further teaches the at least one processor further configurable to determine a skill set required to complete the first set of tasks (paragraphs 57, 59, 71, 145, 150, and 158:  Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site; alerting a supervisor that the skills and/or experience of a technician assigned to a work order are missing or low for the scheduled type of work; work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client), a particular scheduling parameter of the prediction model corresponding to one or more skills, the historical information indicating a particular skill set associated with the second set of tasks (paragraphs 59, 71, 145, 150, 158 and Fig. 14:  Technicians may be matched to work orders based, for example, on skills, experience, licensure; "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action. Controls 1430 and 1440 may be selected to view additional details about the technician or the work order; historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed [wherein Agarwal teaches the prediction as being a prediction model, as previously addressed above in the rejection of claim 1, which is incorporated herein by reference]).

Claim 9:  Mitchell further teaches the at least one processor further configurable to determine whether a field professional assigned to the first set of tasks has the skill set required to complete the first set of tasks (paragraphs 145, 150, 158, and Fig. 14:  alerting a supervisor that the skills and/or experience of a technician assigned to a work order are missing or low … that "technician seven" has limited experience performing job "X", poor past performance for job "X", and/or lacks skills desired for performing job "X"; it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician; supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action).

Claim 14:  Mitchell further teaches recommend a schedule change associated with the identified task by recommending that the identified task be reassigned to another filed professional, recommending reassigning to a different task previously assigned to the first field professional to another field professional, or recommending that the identified task be rescheduled to a second time slot (paragraph 158 and Fig. 14:  Fig. 14, element 1470 – Reschedule; In the example of FIG. 14 where the supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action… select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job; See also paragraph 151: may provide more information related to the detected issue and may assist the supervisor in determining how to handle the issue. In some implementations, the supervisor may initiate the sending of help (e.g., another technician) by selecting a control 1170. For example, if the supervisor activates the control 1170, the supervisor's device triggers an action to identify another technician that is qualified to help and also available to help (e.g., not currently scheduled for a work order or nearly complete with a nearby work order)).

Claim 18:  Mitchell further teaches periodically obtain data associated with a plurality of scheduled tasks; determine the historical information based, at least in part, on the periodically transmitted data (paragraphs 7-8, 57, 62, 67, 71, 141-146, and Figs. 10-13:  Progress and status of scheduled work orders is determined for each of the identified technicians; updated status and progress may be communicated to and displayed in the dispatch application; monitoring progress of the scheduled work orders for each of the identified technicians and, based on the monitoring, detecting whether a schedule or quality issue occurs in the scheduled work orders for each of the identified technicians; mobile infrastructure 160-165 allows the field technicians 115 to work in an intermittently connected environment; capture the duration and task break down of a work order. A timesheet application may review timestamps from each status change (e.g., accepted, traveling-to-site, on-site, completed) and then present these timestamps to the field technician 115 for verification; Progress and status of scheduled work orders is determined for each of the identified technicians; Historical work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client; configuration data 270 may also include, for each client, historical data on completed work orders. The historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed). 

Claims 21/24:  As per claim 21, Mitchell further teaches recommend a schedule change associated with the identified task by performing one or more of: 1) recommending that the identified task be reassigned to another field professional; 2) recommending that the identified task be rescheduled to a second time slot; or 3) recommending that a different task previously assigned to the first field professional be reassigned to another field professional (paragraphs 61, 151, 158 and Figs. 12 and 14:  teaching each of the three alternatively claimed limitations by teaching a recommended schedule change by recommending the identified task be rescheduled for a second time slot, recommending the identified task be reassigned to another technician, and recommending a different task previously assigned to the first field professional be reassigned to another field professional – e.g., supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action… select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job; work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order; supervisor's device triggers an action to identify another technician that is qualified to help and also available to help (e.g., not currently scheduled for a work order or nearly complete with a nearby work order)).  Claim 24 recites substantially similar limitations as claim 21 and is therefore rejected for substantially the same reasons.

Claims 22/25:  Mitchell, in view of Agarwal, further teaches a particular scheduling parameter of the prediction model corresponding to a task type, the first set of tasks being of a first task type and the second set of tasks being of the first task type, the historical information indicating that the task type associated with the second set of tasks is the first task type (paragraphs 160, 170, 184, and 213:  The pre-defined work orders and work flows 1511 include definitions for standard types of work orders that might be applicable for all or a majority of clients. Pre-defined work flows may define a standard set of processing steps for handling pre-defined types of work orders; The pre-defined industry work orders 1810-1830 define types of work orders performed in an industry and other information needed to complete the work orders. For instance, the pre-defined industry work orders 1810-1830 may include, for each work order, work order data that identifies the work order, that defines data needed to be collected/entered by a technician in handling the work order, and that defines graphical user interface displays [wherein Agarwal teaches the prediction as being a prediction model, as previously addressed above in the rejection of claims 1/20, which is incorporated herein by reference]).

Claims 23/26:  Mitchell further teaches the historical information including a second field professional identifier of a second field professional associated with the second set of tasks, a particular parameter of the prediction model corresponding to a field professional identifier, the first and second field professionals being the same (paragraphs 154-156 and Figs. 11-13:  describing historical information in the form a particular technician, e.g. Technician2 in Fig. 12, assigned to a first appointment and second appointment, with corresponding predictions based thereon, such as progress, time to complete, travel time to next appointment, etc. – e.g., In the example of FIG. 12 where the supervisor has been alerted that "technician two" is likely to miss (or be late for) the next scheduled appointment [wherein Agarwal teaches the prediction as being a prediction model, as previously addressed above in the rejection of claims 1/20, which is incorporated herein by reference]).
	
Claim 29:  Mitchell, in view of Agarwal, further teaches wherein scheduling the first set of tasks is performed using a scheduling engine, the method further comprising: updating the scheduling engine based, at least on part, on information associated with the updated prediction model (paragraphs 57-58 and 71:  One or more schedulers 125 may use a scheduling application 130 to define work schedules for some or all of the field technicians 115 associated with a client. The scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians 115 associated with the client. In some implementations, work orders are scheduled automatically by the scheduling application; Historical work orders may be monitored and future work orders may be forecasted; configuration data 270 may also include, for each client, historical data on completed work orders. The historical data may be used to forecast future work orders [wherein Agarwal teaches the prediction as being a prediction model, as previously addressed above in the rejection of claims 1/20, which is incorporated herein by reference]).

Claims 4 and 27 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Agarwal et al. (US 2014/0278690, hereinafter “Agarwal”), as applied to claims 1 and 20 above, and further in view of Colliau et al. (US 2008/0114638, hereinafter “Colliau”).

Claims 4/27:  Mitchell, in view of Agarwal, teaches the limitations of claims 1/20 as set forth above, but does not teach the limitations of claims 4/27.
Colliau teaches the historical information further indicating a total driving duration to the second location and indicating an accuracy of a predicted total driving duration to the second location for the second on-site service, a first scheduling parameter of the prediction model corresponding to a predicted driving duration, a second scheduling parameter of the prediction model corresponding to an actual driving duration, and a third scheduling parameter of the prediction model corresponding to a task location, the at least one processor further configurable to: obtain weather information from a remote third-party service provider, and determine the predicted total driving duration to the second location based, at least in part, on the weather information (paragraphs 87-89:  availability determination module 110 can be configured to receive a travel offset for modifying the travel time to and from the task site. For example, the estimated travel time used by the availability determination module 110 may not be an accurate reflection of the actual time it may take to reach a task site due to such factors as, for example, traffic, weather conditions, and the like. Accordingly, a travel offset can be input into the availability determination module 110 to modify the time length of the travel time in accordance with the travel offset. For example, the travel offset can be added to the (estimated) travel time to produce an updated travel time … can be input either automatically by the system 100 (e.g., by receiving suitable information from a remote source, such as traffic or weather news feeds or the like; include estimated travel times between the starting and ending addresses.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Agarwal with Colliau because the references are analogous art since they are each directed to computer-aided features for managing/scheduling tasks, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to field professionals, and because combining Colliau’s teachings regarding driving duration scheduling parameters and weather information in the combination of Mitchell/Agarwal, in the manner claimed, would serve the motivation of improving scheduling efficiency (Mitchell at paragraph 55), and the motivation to optimize appointment scheduling to ensure adequate time to reach each appointment (Colliau at paragraph 5).

Claim 19 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Agarwal et al. (US 2014/0278690, hereinafter “Agarwal”), as applied to claim 18 above, and further in view of Official Notice.

Claim 19:  Mitchell, in view of Agarwal, teaches periodically obtained data (as discussed above in the rejection of claim 18), but does not teach wherein a size is less than a threshold.
Official Notice is taken that obtaining data such that a size of obtained data is less than was old and well known in the art before the effective filing date of applicant’s invention.  For example, Short Message Service (SMS) is a protocol in which the size of obtained (e.g., transmitted/received) data messages are less than a threshold size (e.g., 160  characters in length), which is appreciated by those skilled in the art for minimizing use of resources/bandwidth when routing, transmitting, and processing data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mitchell/Agarwal such that the periodically obtained data is of a size less than a threshold with the motivation of using an existing protocol to minimize the use of resources in routing, transmitting, and processing the periodically obtained data.

Claim 28 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Agarwal et al. (US 2014/0278690, hereinafter “Agarwal”), as applied to claim 20 above, and further in view of Vainberg et al. (US 2015/0066782, hereinafter “Vainberg).

Claim 28:  Mitchell, in view or Agarwal, teaches the limitations of claim 20 as set forth above, but does not teach the limitation of claim 28.
Vainberg teaches the first request including sensor data generated by a sensor associated with the first device, the first on-site service being a repair of the first device or a second device monitored by the first device (claim 1:  the central computer being operative to analyze the received current sensor signals and the stored database of historical sensor signals and other information and to make decisions as to the need for servicing, maintenance, inventory or inspection of the asset and to notify service providers for the asset and personnel responsible for the operation of the asset in order to monitor, operate, service and maintain said asset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Agarwal with Vainberg because the references are analogous art since they are each directed to computer-aided features for managing work tasks requiring manual/human performance, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to field professionals, and combining Vainberg’s feature for generating sensor data associated with a first on-site service for repair of a first device with Mitchell’s scheduling/dispatch features for managing work orders assigned to technicians, in the manner claimed, would serve the motivation of improving scheduling efficiency (Mitchell at paragraph 55), in particular by providing a convenient and inexpensive means for monitoring and managing equipment from remote locations (Vainberg at paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chafle et al. (US 2011/0015963):  discloses real-time enterprise workforce management features, which can include dynamic appointment scheduling (paragraph 20).
Trask (US Patent No. 5,945,919):  discloses a dispatcher free vehicle allocation system for monitoring mobile resources and automatically scheduling tasks to performed.
ClickSoftware and Syclo Announce Partnership to Deliver Rapid Deployment Scheduling Solution for Asset Management Applications. PR Newswire [New York] 12 Sep 2005: 1.:  discloses automated mobile computing and scheduling optimization features, including tools for planning work, dispatching assignments, and managing conflicts.
ERP Software helps optimize mobile workforce management.  Product News Network: NA. Thomas Industrial Network, Inc. (Oct 29, 2014):  discloses intelligent scheduling tools providing the ability to manage capacity by optimizing resources and routes for a day/week/month, update tasks, minimize travel and maximize productivity, and track progress of field workers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/24/2021